Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "wherein projected onto the horizontal plane, a width D between a front side wall of the air vent and a rear side wall of the air vent is larger than a width d between a rear side wall of an outer edge of the air guide surface and the rear side wall of the air vent, wherein the width d satisfies: 2mm < d < 6mm
The closest prior art of record are US document Nam et al. (US 20170280952), which discloses a handheld cleaner with a dust cup assembly comprising a cup casing, airflow generation device, cyclone separation device, air vents, suction nozzle, suction channel and handle, and air being discharged at angle to help reduce the air being passed to an user, there is no teaching in the prior art of record that would reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate wherein projected onto the horizontal plane, a width D between a front side wall of the air vent and a rear side wall of the air vent is larger than a width d between a rear side wall of an outer edge of the air guide surface and the rear side wall of the air vent, wherein the width d satisfies: 2mm < d < 6mm. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                          

/SHAY KARLS/Primary Examiner, Art Unit 3723